UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1029


JAMES STEPHEN DELSORDO,

                    Debtor - Appellant,

             v.

WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for Option One
Mortgage Loan Trust 2005-5, Asset-Backed Certificates, Series 2005-5,

                    Creditor - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00874-CMH-MSN)


Submitted: July 18, 2019                                          Decided: August 6, 2019


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. DelSordo, Appellant Pro Se. Richard E. Hagerty, Myra A. Benjamin
TROUTMAN SANDERS LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James S. DelSordo appeals from the district court’s order affirming the bankruptcy

court’s order granting Wells Fargo Bank N.A.’s motion to lift the automatic stay in his

Chapter 13 proceeding in order to pursue a foreclosure action. We have reviewed the

record included on appeal as well as the parties’ briefs and we find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. DelSordo v. Wells

Fargo Bank N.A., No. 1:18-cv-00874-CMH-MSN (E.D. Va. Dec. 21, 2018).                 We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2